Exhibit 10.11







LED LIGHTING COMPANY

4000 Bridgeway, Suite 400

Sausalito, California 94965




December 9, 2013




J Thomas Hannan

1894 East William St., Ste. 4-332

Carson City, NV 89701




Re:

Agreement For Consulting Services




Dear Tom:




This letter Agreement (“Agreement”) sets forth the terms upon which J Thomas
Hannan (“Consultant”) and LED Lighting Company (the “Company”) have agreed that
Consultant shall provide business-consulting services to the Company.




1.  

Services  Consultant is an experienced investor, business advisor and
entrepreneur who shall provide services in those areas to the Company.
 Consultant is also an attorney at law admitted to practice in the State of
California and “of Counsel” to the law firm of Bartko, Zankel, Bunzel & Miller
(“Bartko”).  The Company has been informed that Bartko is unable to provide
legal services to it because of a conflict of interest with a client.
 Consultant has fully explained the nature of this conflict, and the Company,
after due deliberation, has decided that it shall neither seek legal advice nor
rely upon any advice provided by Consultant as legal advice.  The services to be
provided are those described in Exhibit A hereto (“Services”).  In the event the
Company desires in the future to retain Consultant as a legal advisor, and if at
that time the afore-described conflict no longer exists, separate arrangements
for any such legal services shall be made on mutually agreeable terms.




2.

Monthly Compensation.  Commencing as of November 1, 2013, the Company agrees to
pay Consultant a monthly fee in the amount of five thousand dollars ($5,000.00)
during the term of the Agreement.




3.

Equity Compensation.  The Company also agrees to provide additional compensation
to Consultant by issuing Consultant 500,000 shares of Company common stock.
Consultant acknowledges and agrees that the shares of Common Stock to be issued
hereunder are characterized as “restricted securities” under the Securities Act
of 1933 (as amended and together with the rules and regulations promulgated
there under, “Securities Act”) and that, under the Securities Act and applicable
regulations there under, such securities may not be resold, pledged or otherwise
transferred without registration under the Securities Act or an exemption there
from.  Additionally, Consultant contractually agrees he may not sell or transfer
such shares until they are eligible to be transferred or sold under the Rule 144
holding period.  Consultant acknowledges and agrees that () the shares of Common
Stock are being issued in a transaction not involving any public offering in the
United States within the meaning of the Securities Act, and the shares of Common
Stock have not yet been registered under the Securities Act, () such shares of
Common Stock may be offered, resold, pledged or otherwise transferred only in a
transaction registered under the Securities Act, or meeting the requirements of
Rule 144, or in accordance with another exemption from the registration
requirements of the Securities Act (and based upon an opinion of counsel if the
Company so requests) and in accordance with any applicable securities laws of
any State of the United States or any other applicable jurisdiction, and  (iii)
the shares of Common Stock shall bear a legend indicating their restricted
nature.





J Thomas Hannan

December 9, 2013

Page 1




--------------------------------------------------------------------------------




4.  

Term of Agreement.  This Agreement shall continue in effect until such time as
terminated by either of the parties upon thirty (30) days written notice.




5.

Execution and Delivery.  This Agreement may be executed in paper form and in
counterparts, but delivered by electronic transmission.  All counterparts taken
together shall constitute a single agreement.  




Please acknowledge your agreement to these terms by signing below and returning
a copy of this Agreement to me.  Thank you.







Sincerely,




/s/ Kevin Kearney

Kevin Kearney, CEO




Acknowledged and Agreed:




/s/ J. Thomas Hannan

J Thomas Hannan








J Thomas Hannan

December 9, 2013

Page 2


